GOLDTHWAITE, J.
In point of fact,there is no contest here between the several creditors of Dossey as to the appropriation of the money. The sheriff, it seems, conceded his liability to sat*687isfy the executions which had issued at the suit of Bettis and Matthews : whether this liability grew out of his neglect to require a claim bond from the claimant of the slave levied on, or from his omission to make the money from the other persons against whom as well as Dossey, these executions were issued, does not appear; nor is this material, because, if these creditors were now contesting the right of Handley to the money in the hands of his attorney, it could not be said their’s was superior. Handley has, in legal effect, done no more than enter into an arrangement with the claimant, in the nature of an accorded satisfaction of the condition of the claim bond executed by the latter. This right is personal to him, and is not affected, even if the other creditors had a paramount lien upon the slave. In this view of the case, it is unnecessary to determine whether the lien of the othér creditors was destroyed by the omission of the sheriff to require a claim bond on their executions.
Judgment affirmed.